Citation Nr: 1605331	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  A May 2010 rating decision denied entitlement to service connection for a low back condition and bilateral hearing loss, and a July 2012 rating decision denied entitlement to service connection for tinnitus.  Jurisdiction subsequently transferred to the Phoenix, Arizona RO.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.  At the Veteran's request, the undersigned left the record open for 60 days to allow the Veteran time to submit additional evidence.  To date, no additional evidence has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim.

Low Back Condition

The Veteran contends that his current low back condition is the result of back injuries he sustained during his military service.  Specifically, the Veteran reports that he fell 12 to 15 feet from a guard tower and landed on his back.  The Veteran further contends that he injured his back when a truck he was driving rolled down an embankment.  See November 2015 Hearing Transcript; December 2009 Claim.

During his April 1969 entrance examination, the Veteran noted on the report of medical history that he had been treated at the Physician's Clinical Laboratory and X-ray in Albuquerque, New Mexico for left knee and foot problems; however, the Veteran denied having ever had "back trouble of any kind."  The entrance examination record reflects that the Veteran's spine was clinically normal at the time of his entry into service.  Subsequent in-service treatment records are silent as to complaints, treatment, or diagnoses relating to the Veteran's back.  During his November 1971 separation examination, the Veteran denied having ever had recurrent back pain.  However, the Veteran again noted that he had been previously treated at the Physician's Clinical Laboratory and X-ray in Albuquerque, New Mexico, but he also reported "X-rays and treatment for back trouble...All items prior to EPTS.  No service aggravation."  

Post-service VA treatment records show treatment for low back pain beginning in December 2006, when the Veteran reported low back pain and weakness and indicated that he had a low back injury in service when he fell 15 feet onto his back.  In June 2009, a lumbar MRI showed multilevel degenerative disc disease, and during a June 2009 Agent Orange registry examination, the Veteran reported a low back injury while in Vietnam.  In June 2010, the Veteran reported chronic low back pain for approximately 40 years since falling out of an observation tower, and he was diagnosed with lumbar strain/sprain.  During an April 2012 VA chiropractic consultation, the Veteran reported chronic low back pain since 1970.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has current diagnoses of lumbar degenerative disc disease and lumbar strain/sprain.  Thus, the first McLendon element is satisfied.  While his service treatment records are negative for reports of or treatment for a back injury in service, the Veteran testified that he did not seek treatment after the fall.  The Board notes that the Veteran is competent to report symptoms of a back injury, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, although there is no record of the Veteran's fall from a tower or the vehicle accident, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his contentions are consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  As such, because there is an indication that symptoms of a low back condition were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any low back conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, although the Veteran reported on his discharge examination that he was treated for a back condition prior to service, no back condition was diagnosed or noted upon the Veteran's entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  A medical opinion regarding preexistence and, possibly, aggravation is therefore necessary to make a determination in this case.  

Hearing Loss and Tinnitus

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that he was exposed to hazardous noise, including machine guns, artillery fire, helicopters, fire fights, and mortar attacks, while serving as a tracked vehicle mechanic in an artillery unit in Vietnam.  See November 2015 Hearing Transcript; May 2010 VA Examination Report.  

The Veteran's DD-214 indicates that he served as a tracked vehicle mechanic.  As this military occupational specialty (MOS) has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

Service treatment records are silent for complaints of or treatment for hearing loss or tinnitus.  The Veteran's April 1969 entrance examination reveals audiological results as follows:

HERTZ
500	 
1000 	
2000 		
4000	 
RIGHT
0 	
-10	
-5		 
-5	
	
LEFT
10
-5
5
-5

Testing at the 3000 Hertz frequency was not conducted.

The Veteran's November 1971 entrance examination reveals audiological results as follows:

HERTZ
500	 
1000 	
2000 		
4000	 
RIGHT
5 	
5	
5		 
5	
	
LEFT
5
5
5
5

Testing at the 3000 Hertz frequency was not conducted.

Thus, the Veteran's in-service audiological results are within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (holding defective hearing is characterized by hearing acuity greater than 20 decibels).  However, the Veteran's exams suggest a significant hearing threshold shift from entrance to separation.  In the right ear, the Veteran had upward shifts of 5 decibels at the 500 Hertz frequency, 15 decibels at the 1000 Hertz frequency, and 10 decibels at both the 2000 Hertz and 4000 Hertz frequencies.  In the left ear, the Veteran had upward shifts of 10 decibels at both the 1000 Hertz and 4000 Hertz frequencies.  

Post-service VA treatment records show treatment for bilateral hearing loss and tinnitus starting in June 2001.  During a June 2001 new patient consultation, the Veteran reported bilateral hearing loss and tinnitus.  The Veteran also indicated that he had a hearing evaluation about 10 years early and that he was told he had some hearing loss.  The Veteran reported significant noise exposure in an artillery unit in Vietnam.  A July 2001 VA audiology note indicates that audiometric testing revealed mild to moderate bilateral hearing loss.  The audiologist noted that the "[c]onfiguration of hearing loss is consistent with [the Veteran's] reports of acoustic trauma."  A July 2009 VA treatment record shows that the Veteran reported constant bilateral tinnitus with onset "many, many years ago."  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported exposure to machine guns, artillery, helicopters, fire fights, and mortar attacks during military service.  The Veteran denied any post-service occupational noise exposure, and he reported recreational exposure to power tools with hearing protection.  The Veteran reported bilateral tinnitus present for "years," but the Veteran could not remember when it started.  The Veteran was diagnosed with bilateral normal to moderate sensorineural hearing loss.  The VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss. 

Regarding the etiology of the Veteran's hearing loss, the examiner provided a negative opinion to the narrow question of whether "it is at least as likely as not that the documented decibel change in service were [sic] the first manifestations of the [V]eteran's current hearing loss and/or tinnitus."  The examiner noted that the Veteran's hearing was found to be well within normal limits at the time of enlistment and at separation.  The examiner indicated that although "the shift at 1000 Hz in the right ear is considered a significant shift, it is not consistent with reported noise exposure, therefore is not likely the result of noise exposure.  It is likely the result of tester, equipment, environmental differences."  The examiner did not discuss the other documented decibel changes.  The examiner concluded that "the documented decibel change in service was less likely than not the first manifestation of the [V]eteran's current hearing loss or tinnitus."  

In April 2012, the same VA audiologist provided an opinion regarding the etiology of the Veteran's tinnitus.  It is not clear from the examination report whether the Veteran was actually examined in conjunction with the opinion.  The examiner indicated that the Veteran "[r]eports constant tinnitus started 'years ago' however he cannot remember when it started."  The examiner also indicated that "[h]earing was found to be well within normal limits at the time of enlistment and separation.  There was not a significant threshold shift during this time."  The examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because "[t]here was no evidence of nerve damage consistent with reported tinnitus during active duty service."  The examiner concluded that the Veteran's tinnitus "is likely related to the post military events that caused the current hearing loss."  

The Board finds these examination reports inadequate for several reasons.  First, although the VA examiner opined that the Veteran's documented decibel changes from enlistment to separation were less likely than not the first manifestations of the Veteran's current hearing loss, the examiner did not offer an opinion regarding whether the Veteran's current hearing loss disability is otherwise related to his in-service noise exposure.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examiner offered no rationale for the finding that the Veteran's "significant" threshold shift at 1000 Hertz in the right ear was "not consistent with the reported noise exposure," nor did the examiner discuss the other in-service threshold shifts.  Additionally, the examiner's statement in the April 2012 negative tinnitus opinion that there was no significant threshold shift between the Veteran's enlistment and his separation is directly contradicted by the May 2010 examination report wherein the same examiner found that the Veteran had a "significant shift" at 1000 Hertz in the right ear.  

When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

In light of the foregoing, the claim must be remanded for an addendum opinion with an adequate rationale regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Furthermore, with respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that this claim is inextricably intertwined with his pending service connection claim for bilateral hearing loss.  Specifically, as noted above, the May 2010 VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom of his bilateral hearing loss.  Thus, it is appropriate to defer final appellate review of the tinnitus issue until the inextricably intertwined claim of entitlement to service connection for bilateral hearing loss has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Outstanding Records

The claims file contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  See May 2010 Share Print Screens.  However, there is no indication in the claims file that the AOJ attempted to obtain SSA records.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Finally, since the claims file is being returned it should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from May 2012 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) For each diagnosed low back condition, to include degenerative disc disease and lumbar sprain/strain, the physician should opine as to whether that disability clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed military service.  

(b) If pre-existence is demonstrated clearly and unmistakably, the physician should then opine whether the disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  If necessary, and to the extent possible, reconcile this opinion with the Veteran's lay statements regarding onset and continuity of low back symptoms. 

If it is found that there is clear and unmistakable evidence that the Veteran's low back disability existed prior to service AND that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(c) If, however, the physician cannot clearly and unmistakably determine that a low back disability pre-existed military service, OR that any preexisting disability was not aggravated in service, the physician must take as conclusive fact that the Veteran's low back was sound on entrance into the military.

After presuming such, the physician should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar strain/sprain had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of falling from a 15-foot observation tower and being involved in a roll-over truck accident.  In so opining, the examiner should address the likelihood that injuries such as the ones described by the Veteran could have caused the Veteran's documented back disabilities.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding back pain in service and since discharge.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The claims file, to include a copy of this remand, must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service or in-service noise exposure.  The examiner must discuss the in-service audiograms of record and must discuss the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly VA treatment records showing hearing loss and tinnitus complaints since June 2001 and the Veteran's statements regarding onset of his hearing loss and tinnitus symptoms.  The examiner should specifically review and comment on a July 2001 VA audiology consultation and the finding that the Veteran's configuration of hearing loss is consistent with the Veteran's reports of acoustic trauma.  If necessary, and to the extent possible, the examiner should reconcile his opinion with these findings.

For purposes of this opinion, the Board notes that the Veteran's reported in-service acoustic trauma incurred while performing his duties as a tracked vehicle mechanic in Vietnam are deemed credible, and therefore acoustic trauma is conceded.

In rendering the above opinions, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. 155.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




